Citation Nr: 1539738	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1966. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  Nevertheless, in an August 2010 statement the Veteran indicated that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

This case was most recently before the Board in March 2013 when a service connection claim for hypertension was granted.  Service connection claims for bilateral hearing loss, tinnitus, and a lung disability were remanded for further development.  

With respect to his service connection claims, while the claims were on Remand, in May 2013, the RO granted service connection for bronchiectasis, claimed as a lung disability (noncompensable from August 28, 2006).  Because he has not appealed the rating or effective date assigned, no claim regarding a lung disability is in appellate status at this time.  With respect to his service connection claims for bilateral hearing loss and tinnitus, additional development was completed and a May 2013 supplemental statement of the case was issued; the case is once again before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has bilateral hearing loss and tinnitus that are etiologically related to his active duty service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  The Veteran's military occupational specialty (MOS) was radio relay and carrier operator.  The Board essentially conceded in-service noise exposure in the March 2013 BVA Remand. 

Post-service treatment records show complaints of, and treatment for, hearing loss and tinnitus.

The Veteran was afforded a VA examination in October 2006 and a VA opinion in April 2013 where the VA examiners essentially opined that the Veteran's hearing loss and tinnitus were at least as likely as not caused by military acoustic trauma. 

In light of the Veteran's credible statements regarding in-service noise exposure and continuity of symptomatology since service, his current diagnosis of hearing loss and tinnitus, and the fact that the Veteran is already in receipt of 100 percent disability compensation, the Board gives the Veteran the benefit of the doubt and finds that service connection for bilateral hearing loss and tinnitus is warranted. Further discussion of the evidence is simply not warranted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


